CLAUDIA ANN ELFERDINK and JOHN DAVID EGNAL, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentElferdink v. CommissionerDocket No. 3690-75.United States Tax CourtT.C. Memo 1976-321; 1976 Tax Ct. Memo LEXIS 82; 35 T.C.M. 1451; T.C.M. (RIA) 760321; October 19, 1976, Filed Claudia Ann Elferdink and John David Egnal, pro se.  Lowell F. Raeder, for the respondent.  TANNENWALDMEMORANDUM OPINION TANNENWALD, Judge: Respondent determined a deficiency of $6,289.30 in petitioners' income tax for 1973.  In a prior proceeding ( John David Egnal,65 T.C. 255">65 T.C. 255 (1975)), the main issue which formed the basis for the deficiency, i.e., a "war protest" deduction, was decided in favor of respondent.  The sole remaining issue is the disallowance by respondent of petitioners' deduction of $250 which they characterized on their return as "real estate transfer" tax.  All of the facts having been stipulated, the parties have submitted the issue for decision under Rule 122, Tax Court Rules of Practice and Procedure.Petitioners are husband and wife and resided in Philadelphia, 1976 Tax Ct. Memo LEXIS 82">*83 Pennsylvania, at the time of the filing of their petition herein.  They filed their 1973 Federal income tax return with the Internal Revenue Service in Philadelphia.  At the time petitioners purchased their home in Philadelphia in 1973, they incurred a liability for, and paid, a Pennsylvania real estate transfer tax in the amount of $250.  See Pa. Stat. Ann., tit. 72, sec. 3285 (1964).  The question before us is whether such tax falls within the categories of taxes for which a deduction is allowed by section 164 of the Internal Revenue Code of 1954, as amended and in effect during the year in issue.  That precise question has previously been before the Court and decided in the negative.  Leonard C. Black,60 T.C. 108">60 T.C. 108 (1973). 1 We continue to adhere to that position.  Decision will be entered for respondent.  Footnotes1. See also John M. Gibbons,T.C. Memo. 1976-125↩.